DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection over Connor US 2018/0140305 in view of Halden et al. US 2013/0211495.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 1/5/22 is acknowledged.  The traversal is on the ground(s) that there would be no serious search and/or examination burden present.  This is not found persuasive because the product as claimed can be used in a materially different process of using the product.  For example, the method of delivering the first and second radially expandable braid forming double layered braid into the aneurysm and expanding the first and second braids together, delivering the first and second radially expandable braid forming double layered braid into the aneurysm and expanding the first expandable braid followed by further pushing the double layered braid and expanding the second expandable braid, or delivering a first radially expandable braid in to the aneurysm and expanding the first expandable braid and then delivering the second radially expandable braid within the aneurysm and expanding the second expandable braid and would require a different search and consideration and would likely raise different prior art.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 5, 6, 8, 9, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 in view of Halden et al. US 2013/0211495.
Regarding claims 1-3 and 10-15, Connor discloses an occlusive device for treating an aneurysm 101, comprising:
a first radially expandable braided segment configured to form an outer occlusive sack 202 (sac-filling portion, figure 4, paragraph 0110) in the aneurysm and comprising a first plurality of wire segments (comprising a net or mesh, figure 4), a majority of wire segments of the first plurality of wire segments respectively comprising a first braid wire diameter or first cross sectional area (paragraph 00242; occlusive sack may have various braid filament sizes, different than the inner portion); and
a second radially expandable braided segment 201 (paragraph 0102) configured to form an inner occlusive sack in the aneurysm (figure 4) and comprising a second plurality of wire segments (paragraphs 0065, 00242; inner sack may have various braid filament sizes, different than the outer portion), 
the first braid wire diameter being between approximately 20 micrometers and approximately 25 micrometers (paragraph 0110).
Connor discloses the inner and outer occlusive sacks may have various braid configurations, and the inner sack having a first braid size, and the outer sack having a second braid size, or a single sack having an outer portion and an inner portion doubled over to form an occlusive sack, the proximal and distal portion of the occlusive sack, which will form the inner and outer layers having different filament sizes (for example, paragraphs 0101, 0146, 0242, figures 4, 22, 41), outer occlusive sack comprising fibers between 5 of 50 micrometers, or alternatively between 50 and 200 micrometers (paragraph 0110).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the particular width and average diameters or cross sectional area for the first and second braided segments, as Connor discloses the first and second wire segments (inner and outer, or proximal and distal segments) may be of different, or a first and second width, respectively.  Additionally, the first set of wire segments discloses a width between both the first smaller range (20-25 micrometers, paragraph 0110) or the second range (25-75 micrometers, paragraph 0110). Connor discloses a variety of configurations of the first and second braid structures having smaller or larger sizes, and the device would be configured to comprise a second braid wire diameter or cross sectional area or average greater than the first braid wire diameter and within the claimed dimensions In re Aller, 105 USPQ 233.
Connor fails to disclose a band disposed on a proximal end of the inner occlusive sack, the proximal end of the inner occlusive sack distally displaced from a proximal end of the outer occlusive sack by the band.
However, Halden et al. discloses an device for providing embolization or occlusion (paragraph 0105), the occlusive device having a first expandable braided segment to form an outer occlusive sack (110 or 120, figures 16, 17), an a second expandable braided segment (112 or 118) to form an inner occlusive sack (figures 16, 17), a band 34 disposed on the proximal end of the inner occlusive sack (figures 16, 17, paragraph 0105), the proximal end of the inner occlusive sack distally displaced from a proximal end of the outer occlusive sack by the band (figures 16, 17) to provide radiopacity within the hub region 30 of the implant (paragraph 0092). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Connor with a band within the hub region between the inner and outer occlusive sacks to provide radiopacity within the hub of the occlusive device where it is detached during deployment. 
Regarding claim 5, Connor discloses wherein, in a deployed configuration, the inner occlusive sack provides a radially outward force against a wall of the aneurysm and the outer occlusion sack (paragraph 0066).
Regarding claim 6, Connor discloses wherein, in a collapsed configuration, the first expandable braided segment surrounds the second expandable braided segment (for example, figure 2, within delivery catheter 102) and the first expandable braided segment and the second expandable braided segment collectively comprise a total wire count and an average wire cross-sectional area (will 
Regarding claim 8, Connor discloses the first expandable braided segment and the second expandable braided segment are coupled together proximally at a proximal end (paragraph 0117, a resilient wider-than-neck portion can be attached to the proximal end of a flexible sac-filling portion).
Regarding claim 9, Connor discloses wherein in a deployed configuration, the first expandable braided segment expands radially to a substantially cylindrical first predetermined shape (paragraph 0159, may have a variety of shapes including a cylindrical shape) and the second expandable braided segment expands radially to a substantially spherical second predetermined shape (paragraph 0088, may have a spherical, ball, globular, apple, or pumpkin shape in its second configuration).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 in view of Halden et al. US 2013/0211495, as discussed above, and further in view of Greenhalgh et al. US 2008/0119886.
Regarding claim 4, Connor discloses the first plurality of wire segments comprising a greater number of wire segments than the first plurality of wire segments (paragraph 0120-0121, first braid segments, or wider than neck portion 201, may comprise a greater density or lower porosity than the 
Greenhalgh et al. discloses an occlusive device having a first radially expandable braided segment 14 and second radially expandable braided segment 34 (figure 2A), the number and diameter of the wires may be selected to achieve the desired density or stiffness of the fabric (paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the density or porosity of the first or second expandable braided segments of Connor and Halden, by adjusting the number of wire segments, as taught by Greenhalgh et al., to achieve the desired density or stiffness within that portion of the occluding device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 in view of Halden et al. US 2013/0211495, as discussed above, and further in view of Lorenzo US 2019/0192167.
Regarding claim 7, Connor discloses an occlusive device essentially as claimed, as discussed above, including a variety of outer and inner occlusive sack shapes (for example, paragraph 0088, 0159), but does not explicitly disclose the outer occlusive sack having a first open distal end and the inner occlusive sack has a second open distal end, the second open distal end including a plurality of looped ends.
Lorenzo discloses a similar occlusion device 1 for treating an aneurysm (paragraph 0008), including a first radially expandable braided segment to form an outer occlusive sack 12 and an inner occlusive sack 13 (figure 2), the inner and outer sacks may have different porosity (paragraph 0063), the the outer occlusive sack having a first open distal end 14 and the inner occlusive sack has a second open distal end 18 (paragraph 0062), the second open distal end including a plurality of looped ends (paragraph 0066) to ensure the braid is atraumatic when in contact with the aneursym.

Conclusion                                                                                                                                                                               Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C.L/               Examiner, Art Unit 3771         

/DIANE D YABUT/               Primary Examiner, Art Unit 3771